DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 6-9 and 16 are directed to “a memory storing additional computer-readable instructions that, when executed by at least one processor, cause the computing device to”.  The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device or tangible computer or tangible processor.   Examiner suggests that the phrase “non-transitory“ or tangible computer or tangible processor should be added before the phrase “computer, computing device or memory” in order to overcome the 35 USC 101 issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5, 7-9, 11, 13-16, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al [US 2020/0298797]
Claim 1.  An apparatus implemented in a vehicle, the apparatus comprising: at least one sensor (the sensors, see Fig. 6, para [0010, 0014]) configured to measure a characteristic of the vehicle; at least one processor (the processor or microcontroller 74, see Fig. 7A, para [0072]); a communication interface communicatively (the user key-fob transponder chip, see Fig. 2, para [0067]) coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the processor (see para [0118]), cause the apparatus to: receive sensor data from the at least one sensor over a plurality of modes of operation of the vehicle (the sequence of vehicle events/modes/operations such as starting the engine, authentication processes, tuning on and off headlights, operating windshield wiper, locking and unlocking doors and/or opening and closing a window, see Figs. 2, 4, 18, para [0014, 0017, 0067]); determine a vehicle fingerprint based on the received sensor data (the authentication compares the received fingerprint measured at 62, see para [0068-0070]); receive additional sensor data from the at least one sensor during additional operation of the vehicle (receiving sequence signals from the vehicle ignition system, tuning on and off headlights, operating windshield wiper, locking and unlocking doors and/or opening and closing a window, see para [0066, 0067]); determine whether a deviation exists based on comparing the received additional sensor data to the vehicle fingerprint (the comparisons to indicate of whether an authorization to operate the vehicle events based on the fluctuation/varying of vehicle battery voltages in real time, see Figs. 3, 4, 8, 9, 12, 13, 16-27, para [0067-0071]); and
based upon determining that a deviation exists, providing an alert to the communication interface indicating a potential unauthorized use of the vehicle (the alarm module 72 detecting unauthorized cranking of engine, see Fig. 7A, para [0067, 0072, 0078]).

Claim 2.  The apparatus of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the apparatus to: compute an updated vehicle fingerprint based on the received additional sensor data by applying a machine learning model to the vehicle fingerprint (as cited in respect to claim 1 above, and including updating and learning the fingerprint matching results to operate the vehicle, see Figs. 12, 13, 23, para [0097, 0103, 0105, 0106]).

Claim 3.  The apparatus of claim 1, wherein determining the vehicle fingerprint includes identifying sensor data associated with each of the plurality of modes of operation and determining a vehicle characteristics associated with each mode of operation (as cited in respect to claim 1 above, and including the sequence of vehicle operation events/modes).

Claim 5.  The apparatus of claim 1, wherein the vehicle fingerprint includes a frequency of the vehicle at the plurality of operating conditions (the frequency of each sequence events/modes/operations, see para [0093]).

Claim 7.  The apparatus of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the apparatus to: detect a driving pattern of the vehicle for an interval of time, and wherein determining whether a deviation exists includes comparing at least one additional aspect of the additional sensor data to the driving pattern (the system detects the events based on both their individual voltage patterns over times and sequential dependencies of the vehicle operations, see Figs. 12, 13, para [0085-0089]).

Claim 8.  The apparatus of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the apparatus to: determine a type of use of the vehicle associated with the received additional sensor data (the system operation is steered by four vehicle events: turning-on/off the ignition key and cranking/stopping the engine. The system detects the events based on both their individual voltage patterns and sequential dependencies including 
tuning on and off headlights, operating windshield wiper, locking and unlocking doors and/or opening and closing a window, see para [0066, 0067, 0085, 0086]).

Claim 9.  A method comprising: receiving, by a computing device having at least one processor, sensor data from a sensor system associated with a vehicle during operation of the vehicle over a plurality of modes of operation; computing, by the at least one processor and based on the sensor data, a vehicle fingerprint comprising one or more vehicle characteristics over the plurality of modes of operation; monitoring, by the at least one processor, additional received sensor data from the sensor system during further operation of the vehicle; determining, by the at least one processor, whether an anomaly exists based on comparing the additional received sensor data to the vehicle fingerprint; and based upon determining that an anomaly exists, providing, by the at least one processor, an alert to a communication interface associated with the vehicle (as cited in respect to the apparatus claim 1 above, wherein the determining of whether an authorized or unauthorized to operate the vehicle engine is an anomaly exits).

Claim 11.  The method of claim 9, wherein determining the vehicle fingerprint includes identifying sensor data associated with each of the plurality of modes of operation and determining a vehicle characteristics associated with each mode of operation (as cited in respect to claim 3 above).


Claim 13.  The method of claim 9, further comprising computing an updated vehicle fingerprint based on the additional received sensor data by applying a machine learning model to the vehicle fingerprint (as cited in respect to claim 2 above).

Claim 14.  The method of claim 9, further comprising: detecting, by the at least one processor, a driving pattern of the vehicle for an interval of time, and wherein
determining whether a deviation exists includes comparing at least one additional aspect of the additional sensor data to the driving pattern (as cited in respect to claim 7 above).

Claim 15. The method of claim 9, further comprising: determining, by the at least one processor, a type of use of the vehicle associated with the received additional sensor data (as cited in respect to claim 8 above).

Claim 16.  A system comprising: a first computing device associated with a vehicle, wherein the first computing device comprises: a processor; at least one sensor configured to measure a vehicle characteristic during operation of the vehicle;
a wireless communication interface; and memory storing instructions that, when executed by the one or more processors, cause the first computing device to: measure, using the at least one sensor, vehicle operation data; a second computing device in signal communication with the first computing device, wherein the second device comprises: a processor; and memory storing instructions that, when executed by the processor, cause the computing device to: receive, from the first computing device and for a plurality of modes of operation, vehicle operation data; determine a vehicle fingerprint based on the vehicle operation data; receive additional vehicle operation data from the at least one sensor during additional operation of the vehicle; determine whether a deviation exists based on comparing the received additional vehicle operation data to the vehicle fingerprint; and based upon determining that a deviation exists, trigger one or more steps to protect the vehicle (as cited in respect to the apparatus claim 1 above).

Claim 18.  The system of claim 16, wherein determining the vehicle fingerprint includes identifying sensor data associated with each of the plurality of modes of operation and determining a vehicle characteristics associated with each mode of operation (as cited in respect to claim 2 above).

Claim 19.  The system of claim 16, wherein the vehicle fingerprint includes a frequency of the vehicle at the plurality of operating conditions (as cited in respect to claim 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al [US 2020/0298797] in view of Cook et al [US 2010/0238009] 
Claim 4.  Shin et al fails to disclose wherein the plurality of modes of operation includes a plurality of trips and a plurality of drivers.  However, Shin et al discloses the driver authentication system includes: the voltage sense circuit is configured to measure voltage across the battery. The data store stores one or more fingerprints, where each of the one or more fingerprints is indicative of a sequence of vehicle events and is derived from voltage measurements of the battery during the sequence of vehicle events (see para [0017]).
Cook et al suggests that the module 116 may identify the vehicle driver via facial recognition methodology 86. That approach begins by taking a video sample of the driver's face (typically using one of the pre-existing video recorders incorporated within the vehicle event recorder), and applying facial recognition methodology to create a data file representing that driver's face. The driver's facial data file is compared to a repository of data files for all eligible drivers of the vehicle; the driver's identity is ascertained when a match is achieved.  Fingerprints, retinal scan, voice recognition, or other biometric identification approaches 88 may be used. Again, the vehicle driver’s biometric data is compared to data retained in a driver data repository for biometric identity data (see para [0092, 0093]).  The multiple drivers and plurality of trips are monitored and recorded, see para [0094, 0095]).   Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the multiple drivers and trips of Cook et al for one or more fingerprints of users/drivers of Shin et al for provide convenience and easily use of a vehicle by two or three drivers for multiple travels or trips.  The family’s members such as husband, wife and children can operate and use that vehicle for daily trips or vacation.

Claim 10.  The method of claim 9, wherein receiving sensor data during operation of the vehicle over the plurality of modes of operation includes receiving sensor data associated with a plurality of trips and a plurality of drivers (as the combination of drivers and trips between Shin et al and Cook et al in respect to claim 4 above).

Claim 17.  The system of claim 16, wherein the plurality of modes of operation includes a plurality of trips and a plurality of drivers (as the combination of drivers and trips between Shin et al and Cook et al in respect to claim 4 above).

Claim 20.  Shin et al fails to disclose wherein the first computing device comprises a mobile device and the second computing device comprises a server.  However, Shin et al discloses the online update fingerprint, wherein the system online via in-vehicle network via the wireless key-fob, see Figs. 2, 23, para [0005, 0067, 0103]).
Cook et al suggests that the driver I.D. Module 116 determines the vehicle driver's identity or perhaps disables the vehicle if the driver's I.D. is either not obtainable, or not recognized as being associated with an authorized driver of the vehicle by fingerprint.  
The drivers may be issued security tokens 90 that cycle through a series of passwords synchronously with an internal password generator within the remote server computer. The driver would enter his or her password, as obtained from the token, into the event recorder system before the vehicle was activated and the driving trip commenced. Similarly, yet less securely, a simple keypad password entry 92 could be used to identify the driver from a group of authorized drivers (see para [0036, 0093, 0094]). 
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the remote server of Cook et al with the wireless in-vehicle network of Shin et al for providing greater authentications and securities of using a vehicle to prevent of theft by a remote security network.

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al [US 2020/0298797] in view of Ricci [US 2015/0061895]
Claim 6.  Shin et al fails to disclose wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the apparatus to: receive a user input at the communication interface indicating a dismissal of the alert; and upon receiving the dismissal of the alert, determining an updated vehicle fingerprint based on at least the received additional sensor data.  However, Shin et al disclose the driver authentication system further includes an alarm interfaced 72 with the controller, where the controller activates the alarm in response to a mismatch between the unknown fingerprint and at least one of the one or more fingerprints (see Fig. 7C, para [0019, 0077]).  The battery authentication system 70 may include an input device interfaced with the vehicle battery. The input device may include one or more buttons which can be actuated by the driver of the vehicle. Each button is design to discharge the battery, such that the magnitude of the battery voltage differs over time for each button. In addition to or as an alternative to the vehicle events described herein, the buttons of the input device may be used by the driver to generate a sequence of vehicle events which are used to form a fingerprint (see para [0080]).  The system’s online update of fingerprints, see Figs. 12, 14, 23, para [0048, 0097]).
Ricci suggests that the associated device sensors 720 can include any sensors that are associated with a device 212, 248 in the vehicle 104. As previously stated, typical devices 212, 248 may include smart phones, tablets, laptops, mobile computers, and the like. It is anticipated that the various sensors associated with these devices 212, 248 can be employed by the vehicle control system 204. For example, a typical smart phone can include, an image sensor, an IR sensor, audio sensor, gyroscope, accelerometer, wireless network sensor, fingerprint reader, and more (see Fig. 7A, para [0509]).
The visual notification may appear as a popup on a dash display, or console, of a vehicle 104. The visual notification may include information about the signal. In some embodiments, the visual notification may include a user-selectable option. This user-selectable option may be used to dismiss the notification such as removing it from being displayed to the display device, minimizing the notification, etc. (see para [0777]).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the dismiss alarm of Ricci for one of the buttons of Shin et al to remove the alarm or notification when the vehicle owner or driver is authorized to operate the vehicle.

Claim 12.  The method of claim 9, further comprising: receiving, by the at least one processor, a user input at the communication interface indicating a dismissal of the alert; and upon receiving the dismissal of the alert, determining, by the at least one processor, an updated vehicle fingerprint based on at least the received additional sensor data (as the combination of dismiss alarm between Shin et al and Ricci in respect to claim 6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuyler et al disclose the term “fingerprint” or “exemplar vector” broadly to include, for example, any set of parameter values that can be correlated with one or more corresponding states or events.  The fingerprint can be defined by one or a combination of any two or more of the following features of the historical sequences of parameter values (which we sometimes call a “signal”): relative or absolute signal; relative or absolute rate of change in the signal; the frequency of the signal.  In some examples, fingerprints are generated by collecting baseline historical data from a particular vehicle (the same vehicle for which the fingerprints will be applied in real-time); one or more other vehicles, or combinations of them.  Unique fingerprints can be generated for each type of parameter that is monitored in real-time such as a fingerprint for engine start, a fingerprint for headlights, etc.. 	[US 2020/0090425]
Chintakindi et al discloses the methods, computer-readable media, systems, and/or apparatuses are provided for providing offer and insight generation functions. User input requesting an offer or insight may be received and an image of a photographic identification of a user may be requested.  A self-captured image of the user may be captured (e.g., via an image capture device of the computing device) and compared to an image of a user from the photographic identification. Responsive to determining that the images match, displaying an instruction to capture a vehicle identification number.
[US 2020/0104876]
Sobhany discloses the sensor fusion system associated with a vehicle includes a sensor interface communicatively coupled to a plurality of sensors in the vehicle and a vehicle experience system. The sensor interface comprises an input receiving data from each of the plurality of sensors and an output configured to output fused vehicle data based on the data received from the plurality of sensors. The vehicle experience system is coupled to the output of the sensors interface to receive the fused vehicle data. The vehicle experience system includes one or more processors and a non-transitory computer readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to control at least one parameter of the vehicle based on the fused vehicle data.	[US 2020/0242421]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/18/2022